Citation Nr: 0614190	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to a separate initial evaluation for 
peripheral neuropathy of the left hand.  

3.  Entitlement to a separate initial evaluation for 
peripheral neuropathy of the right hand.

4.  Entitlement to a separate initial evaluation for 
peripheral neuropathy of the left foot.

5.  Entitlement to a separate initial evaluation for 
peripheral neuropathy of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for diabetes mellitus associated with herbicide exposure with 
a 20 percent evaluation, effective July 9, 2001.  The veteran 
appealed this rating decision for a higher initial evaluation 
and an earlier effective date.  

In a May 2002 rating decision the RO granted an effective 
date of November 15, 2000 for the grant of service connection 
for diabetes mellitus.  The veteran did not indicate that 
this earlier effective date satisfied his appeal and, thus, 
he was presumed to be seeking the maximum benefit and his 
claim remained in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).  In February 2005 the Board remanded this 
claim for issuance of a statement of the case (SOC) in 
compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  

An SOC was issued to the veteran in October 2005, and he was 
provided notice of the need to submit a timely Form 9 
(substantive appeal) in order to perfect his appeal.  The 
record reflects that the veteran has not submitted a 
substantive appeal in regard to this issue, and it has not 
been certified as being on appeal.  Therefore, the issue of 
an earlier effective date is not in appellate status.  
38 C.F.R. § 20.200 (2005) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).  

The May 2002 RO decision also denied service connection for 
diabetic neuropathy in the left and right hands and the left 
and right feet.  The veteran perfected an appeal as to these 
four issues.  38 C.F.R. § 20.200.  In February 2005 the Board 
remanded these four issues, and the issue of entitlement to 
an initial evaluation in excess of 20 percent for diabetes 
mellitus for further development.  That development was 
completed.  

In his January 2003 substantive appeal the veteran requested 
a hearing before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  Such hearing was scheduled for 
October 2003.  Thereafter, in an October 2003 letter, the 
veteran cancelled his hearing request.  Accordingly, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2005).

An October 2005 RO decision granted service connection for 
diabetic neuropathy in the right and left hands and right and 
left feet.  The RO recharacterized the veteran's disability 
as diabetes mellitus type II with erectile dysfunction, and 
peripheral neuropathy of the left hand, the right hand, the 
left foot, and the right foot, as due to exposure to 
herbicides during service.  The RO determined that, as 
noncompensable evaluations for peripheral neuropathy in each 
extremity were warranted, these neuropathies were part of the 
diabetic process and rated as such under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 Note (1) (2005).  These grants of 
service connection constituted full grants of the benefits 
sought on appeal as to these four issues.  

The Board notes that service connection for erectile 
dysfunction was granted in the May 2002 rating decision and 
was also assigned a separate noncompensable evaluation and 
rated as part of the diabetic process and rated by under 
Diagnostic Code 7913.  The October 2005 decision established 
a separate noncompensable evaluation, and rated the erectile 
dysfunction by analogy under Diagnostic Code 7522.  The 
disability continued to be evaluated as noncompensable.  The 
veteran has not expressed disagreement with this evaluation

Findings on the September 2005 VA examination can be 
construed as raising a claim for special monthly compensation 
for loss of use of a creative organ.  38 C.F.R. § 3.157(b) 
(2005).  This issue is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agents and restricted diet, with no required 
insulin treatment or restriction of activities.

2.  The veteran has mild incomplete paralysis of nerves in 
each foot and hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus with peripheral neuropathy of 
the hands and feet have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic 
Code 7913 (2005).  

2.  The criteria for an initial evaluation of 10 percent for 
peripheral neuropathy of the left hand are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8715 
(2005).

3.  The criteria for an initial evaluation of 10 percent for 
peripheral neuropathy of the right hand are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8715.

4.  The criteria for an initial evaluation of 10 percent for 
peripheral neuropathy of the left foot are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8721 
(2005)

5.  The criteria for an initial evaluation of 10 percent for 
peripheral neuropathy of the right foot are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8721.




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A May 2005 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an increased evaluation of his service 
connected diabetes mellitus.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The 
October 2005 rating decision readjudicated the issue of 
whether diabetes mellitus with erectile dysfunction and 
peripheral neuropathy in the left and right hands and feet 
warranted an initial evaluation in excess of 20 percent.  
This readjudication acted to remedy any timing defect in 
regard to the May 2005 VCAA notice.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Further, the Board is 
denying a higher initial rating and, thus, there is no 
effective date to be set.  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
No other relevant records have been identified.  In addition, 
the veteran was afforded VA examinations to evaluate his 
diabetes mellitus in May 2001 and September 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Diabetes mellitus is evaluated as 20 percent disabling under 
Diagnostic Code 7913.  This diagnostic code provides a 20 
percent evaluation for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent evaluation is for application when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

VA outpatient treatment records from June 1999 to April 2001 
indicate that the veteran was being treated for diabetes 
mellitus with oral hypoglycemic agents and a restricted diet.  
A January 2001 eye examination gave a diagnosis of diabetic 
retinopathy.  

At VA examination in May 2001 the veteran reported that his 
diabetes mellitus had been treated with oral agents since 
diagnosis in 1998 and that he was currently taking Amaryl.  
The veteran denied nausea, vomiting, constipation, weight 
loss, or erectile dysfunction.  He reported numbness in the 
toes and feet, but denied pain or symptoms in the hands.  The 
veteran reported no treatment for paresthesias, but stated 
that his symptoms were bilateral and occurred approximately 
50 percent of the time.  

Examination of the extremities revealed no edema, with distal 
pulses intact.  There was no hair growth bilaterally, almost 
to the level of the knees.  Monofilament testing was intact 
bilaterally, and the veteran had some loss of longitudinal 
arches.  The diagnosis was well controlled non-insulin 
dependent diabetes mellitus, without evidence of end organ 
damage/sequelae, with patient reported diabetic retinopathy.  

VA outpatient treatment records from August 2001 to September 
2005 reveal diagnoses of diabetes mellitus with early 
neuropathy, treated with oral hypoglycemic agents and 
restricted diet.  These records also include complaints 
regarding and treatment for erectile dysfunction.  

The veteran underwent a second VA examination in September 
2005.  He denied any episodes of or hospitalizations for 
ketoacidosis or hypoglycemic reactions.  He reported 
following a restricted diet for his diabetes and that his 
weight had been stable for the last year.  He denied any 
restriction of activities on account of diabetes mellitus.  
He reported treating diabetes mellitus with oral hypoglycemic 
agents, specifically Amaryl and Avandia, and seeing his 
diabetic care provider every 3 months.  

The veteran denied any anal pruritis or loss of strength.  He 
also denied any eye problems and a diabetes retinal screening 
in November 2004 revealed no diabetic retinopathy.  The 
veteran also reported erectile dysfunction.  

On neurological examination the veteran complained of an on 
and off tingling sensation in both feet for the previous two 
years, and an on and off tingling sensation in both hands for 
the previous year.  He denied any treatment for this 
condition and added that it did not interfere with his daily 
activities and he did not experience motor weakness.  

Motor power was normal and sensation was intact to touch in 
the bilateral upper and lower extremities.  Bilateral 
reflexes were 2+.  

The diagnosis was diabetes mellitus, type II, with erectile 
dysfunction as a complication of diabetes, and bilateral 
upper and lower extremity peripheral neuropathy, including 
right hand, left hand, right foot, and left foot, as likely 
as not secondary to diabetes.  

The examiner added that the veteran had no objective evidence 
of neuropathy, but he was complaining of tingling which was 
an early sign of neuropathy.    

There is no indication in any of the VA examinations or 
records of treatment that the veteran has been instructed to 
avoid strenuous occupational or recreational activity as a 
result of diabetes mellitus or has required insulin 
treatment.  Rather, he has consistently been treated with 
restricted diet and oral hypoglycemic agents.  

Further, while the record reflects that the veteran has 
several conditions which are complications of diabetes 
mellitus, including peripheral neuropathy and erectile 
dysfunction, a higher evaluation of 60 percent is not 
warranted unless diabetes mellitus also requires insulin and 
regulation of activities and results in episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations a year or visits to a diabetic care provider 
twice a month.  

There is no medical evidence of insulin or regulation of 
activities being required.  At his most recent VA examination 
the veteran also specifically denied episodes of ketoacidosis 
or hypoglycemic reactions, and reported seeing his diabetic 
care provider every three months.  There have also been no 
episodes of ketoacidosis or hypoglycemic reactions.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

Examinations have shown that the veteran does not require 
insulin or regulation of activities, and there is no other 
evidence of such symptomatology.  In the absence of evidence 
that the veteran's service connected diabetes mellitus 
requires insulin or regulation of activities, the claim the 
criteria for a higher evaluation are not met or approximated.  
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2005).  

Although service connection has been established for 
peripheral neuropathy as part of the diabetes mellitus, the 
RO did not list this disability on the most rating sheet.  
Instead it has evaluated the peripheral neuropathy as part of 
the diabetes mellitus.  

The Court has interpreted the rating schedule as requiring 
that separate evaluations be established for separate 
manifestations of the same disease or injury.  Tropf v. 
Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 4, 2006); Esteban 
v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.25 (2005).

The Board has therefore considered whether separate 
compensable evaluations can be provided on the basis of 
peripheral neuropathy.  

The provisions of 38 C.F.R. § 4.124 (2005) provide guidance 
in evaluating disability of the peripheral nerves.  That 
regulation provides that neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain will be 
evaluated as at most moderate incomplete paralysis.  The 
provisions of 38 C.F.R. § 4.124a (2005) provide 10 percent 
evaluations for moderate incomplete paralysis of each 
peripheral nerve.

In the veteran's case, there have been no reports of pain, 
occasional or otherwise.  He has reported only an occasional 
tingling, and neurologic examinations have revealed no 
abnormalities.  The veteran's peripheral neuropathy is, 
accordingly, manifested by symptoms that are less than those 
envisioned for a rating based on moderate incomplete 
paralysis.  Under 38 C.F.R. § 4.124a, mild incomplete 
paralysis of the nerves of the hands or feet warrants a 10 
percent evaluation for each such nerve involved.  

Examiners have found the veteran to have peripheral 
neuropathy, and have accepted the veteran's subjective 
reports of tingling as representing the early onset of that 
disability.  Accordingly, the Board grants a ten percent 
evaluation for peripheral neuropathy in each extremity 
manifested by mild incomplete paralysis.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation for diabetes 
mellitus and 10 percent for peripheral neuropathy in each 
extremity, reflect the highest level of disability since the 
grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Diabetes mellitus has not been shown to cause marked 
interference with employment.  In addition, diabetes mellitus 
has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.  

A separate 10 percent rating is granted for peripheral 
neuropathy of the left hand, effective from the date of 
service connection.

A separate 10 percent rating is granted for peripheral 
neuropathy of the right hand, effective from the date of 
service connection.

A separate 10 percent rating is granted for peripheral 
neuropathy of the left foot is granted, effective from the 
date of service connection.

A separate 10 percent rating is granted for peripheral 
neuropathy of the right foot is granted, effective from the 
date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


